DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 22 has been cancelled.  Claims 1-20, 33 and 34 are withdrawn from consideration as being directed to a nonelected invention.  Claims 21, 23-32 and 35 have been considered on the merits.
	Objections and rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2006-0040494 (see the IDS filed 12 November 2019) in view of et al. Renninger et al. (US Publication No. 2008/02754523).
KR 10-2006-0040494 is published in Korean but the reference provided in the IDS filed 12 November 2019 includes an English machine translation.  The discussion below refers to portions of this English translation.
KR 10-2006-0040494 describes a method for screening a substance capable of inhibiting either or both of the mevalonate (MVA) pathway and/or the methylerythritoL 4-phosphate 
KR 10-2006-0040494 does not describe transforming an organism with a gene encoding an enzyme in a target product synthetic pathway synthesizing a target product other than isopentenyl diphosphate or dimethylallyl diphosphate.
Renninger et al. describe genetically modified host cells for producing isoprenoids (abstract).  The host cells comprise enzymes of the MVA or MEP pathway (paragraphs [0066]-[0083], as well as genes encoding enzymes which produce isoprenoids from isopentenyl diphosphate or dimethylallyl diphosphate (paragraphs [0084]-[0162]).  Nucleic acids can be introduced into the host cells by a single or multiple vectors (paragraph [0164]) and selectable markers which do not rely on the use of antibiotics can be used to identify host cells which are successfully transformed (paragraphs [0047], [0172], [0184]-[0187]; Examples 17 and 18).

It would have been further obvious to one of ordinary skill in the art to have constructed an alternative host cell in which at least one gene of the MVA pathway is inactivated and genes of the MEP pathway are introduced because: (1) KR 10-2006-0040494 teaches that there are numerous cells such as eukaryotes, plant cells, and some bacteria which contain an MVA pathway but not a MEP pathway (pages 5-6) and, therefore, these cells would provide an alternate host cell for use as described by KR 10-2006-0040494 in order to identify potential inhibitory substances wherein at least one gene of the MVA pathway is inactivated and genes of the MEP pathway, as described by Renninger et al., are introduced into the host cell thereby providing test and control cells with alternate arrangements of added and inactivated enzymes of the MEP and MVA pathways, respectively.
Response to Arguments
On page 13 of the response, Applicant has argued that the 103 rejection is inappropriate because “KR '494 is not for producing a target product, but for screening a substance capable of inhibiting either or both of the mevalonate (MVA) pathway and nonmevalonate pathway. Therefore, there is no reason to further add a gene encoding an enzyme in a target product 
Applicant has also argued that the 103 rejection is inappropriate because “Furthermore, considering that the host cell of KR '494 already have the enzymatic pathway to produce IPP, the ordinary skilled person in the art would not add the Renninger's gene encoding an enzymatic pathway for producing IPP.”  This argument is regarded as only relevant to Claims 28 and 29 since addition of a pathway for producing IPP described by Renninger et al. is not required for the rejection of Claims 21, 23-7, 30-32 and 35.  Thus, as explained in the rejection, for the method of Claims 28 and 29 it would have been further obvious to one of ordinary skill in the art to have constructed an alternative host cell in which at least one gene of the MVA pathway is inactivated and genes of the MEP pathway are introduced because: (1) KR 10-2006-0040494 teaches that there are numerous cells such as eukaryotes, plant cells, and some bacteria which contain an MVA pathway but not a MEP pathway (pages 5-6) and, therefore, these cells would provide an alternate host cell for use as described by KR 10-2006-0040494 in order to identify potential inhibitory substances wherein at least one gene of the MVA pathway is inactivated and genes of the MEP pathway, as described by Renninger et al., are introduced into the host cell thereby providing test and control cells with alternate arrangements of added and inactivated enzymes of the MEP and MVA pathways, respectively.

Finally, Applicant has argued that the 103 rejection is inappropriate because “Since neither KR ‘494 nor Renninger et al. teach or suggest the use of the claimed selection marker gene … claim 21 as amended and its dependent claims are not obvious over the prior art.”  The argument is not convincing since, as explained in the rejection, Renninger et al. teach that nucleic acids can be introduced into the host cells by a single or multiple vectors (paragraph [0164]) and selectable markers which do not rely on the use of antibiotics can be used to identify host cells which are successfully transformed (paragraphs [0047], [0172], [0184]-[0187]; Examples 17 and 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652